Citation Nr: 1731017	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-28 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for an anterior cruciate ligament tear of the right knee (right knee disability).

2.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition beyond November 30, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Marines Corp from February 2001 to July 2001, and was assigned to Incremental Initial Active Duty for Training (IIADT) in the Reserves from May 2002 to July 2002.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned a temporary evaluation of 100 percent, effective April 1, 2010, based on surgical or other treatment necessitating convalescence; and a 30 percent rating for a right knee disability from July 1, 2010.  

A subsequent August 2010 rating decision assigned a temporary 100 percent rating, effective August 16, 2010, based on surgical or other treatment necessitating convalescence; and a 30 percent rating from December 1, 2010.  

When the Veteran initiated this claim, he was represented by the Disabled American Veteran (DAV).  However, in January 2017, he executed a new power-of-attorney in favor of Veterans of Foreign Wars of the United States, which effectively revoked his prior representation by DAV.

The Board recognizes that the Veteran recently expressed disagreement in June 2017 with the RO's May 2017 denial of service connection for tinnitus.  That issue is still being developed by the RO.   In June 2017, the Veteran moved to Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to reschedule the Veteran for a videoconference hearing.  

On his October 2011 VA Form 9, the Veteran requested a Board hearing at a local VA office.  As such, a hearing was scheduled for May 3, 2016, of which the Veteran was sent notice.  Unfortunately, this notice was returned as undeliverable by the U.S. Postal Service, and the Veteran failed to appear at the hearing.  

In July 2016, the Veteran reported a change-of-address to a residence located in Ohio, but no further attempts were made to reschedule his hearing, sending notice to the most recent address.  As such, a June 2017 letter was sent to the Veteran reminding him of his request for an optional Board hearing and asking him to confirm his desire for a hearing.  In the same month, the Veteran replied, indicating his desire to testify at a videoconference hearing.  Such reply was received by the Cleveland, Ohio Regional Office.  

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Please note the Veteran's updated address to a residence in Ohio.

Once he has been afforded this requested hearing, or in the event he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

